Citation Nr: 0524363	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  04-28 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a service connection claim for yellow jaundice.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1944 to November 
1946.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.  

The Board remanded this matter in December 2004 to afford the 
veteran additional notice and time to provide new and 
material evidence.  


FINDING OF FACT

The veteran has submitted new but not material evidence.  


CONCLUSION OF LAW

The veteran has not submitted new and material evidence that 
would warrant reopening his claim for service connection.  
The RO's December 1975 rating decision is therefore final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.200, 20.302 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist claimants, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is generally applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board observes that the VCAA is 
generally applicable to the claim pending on appeal.

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  These regulations, likewise, generally 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) relating 
to the definition of new and material evidence and to 38 
C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen previously denied final claims (the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

The Board is satisfied that the RO has sufficiently met its 
required duties under the VCAA.  

First, the Board first finds that the RO met its duties to 
notify in this case.  The veteran was provided adequate 
notice as to the evidence necessary to substantiate his 
claim, as well as the applicable laws and regulations, as 
indicated in the August 2003 rating decision, in the July 
2004 statement of the case, and in letters from the RO dated 
in March 2003, July 2004, and January 2005.  These letters 
informed the veteran of his need to submit new and material 
evidence, defining each to ensure the veteran's 
understanding.  These letters communicated to the veteran 
that he should notify the RO of any information that 
pertained to his claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004)(veteran should be notified that he should submit 
any pertinent evidence in his possession).  And the March 
2003 letter was provided to the veteran before the RO denied 
his claim in August 2003.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits).  
Therefore, the Board finds that the rating decision, the 
statement of the case, and the notification letters provided 
by the RO specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute.  The RO also attempted to 
inform the veteran of which evidence he was to provide to VA 
and which evidence the RO would attempt to obtain on his 
behalf, as noted in the correspondence to the veteran.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Second, the Board finds that the RO met its duty to assist by 
making satisfactory efforts to ensure that all relevant 
evidence was associated with the claims file, noting that it 
contains the veteran's available service medical records and 
VA medical records.  The veteran was also afforded VA 
examination in September 2002 and May 2003.  Furthermore, he 
was offered an opportunity to testify at a hearing on this 
appeal, which he declined.  

Whether New and Material Evidence has been Submitted to 
Reopen the Claim:

I.	Background

The veteran claims that he incurred yellow jaundice in the 
1940s during active service in the Pacific.  The RO 
originally denied this claim in December 1975.  The RO noted 
in its decision that the veteran had submitted no evidence 
showing that he incurred such a disorder in service.  The 
veteran did not appeal this decision.  The veteran attempted 
to reopen this claim in April 1990, which the RO denied in 
June 1990.  The veteran did not appeal this decision either.  

The issue on appeal stems from another attempt to reopen this 
service connection claim, filed in February 2003.  In support 
of his claim, the veteran submitted two lay statements, both 
of which recollect that the veteran stated in 1945 that he 
had yellow jaundice, and one of which recollects the veteran 
experiencing residuals of the disorder.  The veteran 
submitted a written statement in which he claims that a 
veteran's service officer told him that he had personally 
seen service medical records evidencing that the veteran had 
yellow jaundice.  And the veteran submitted VA medical 
records reflecting VA medical treatment between September 
2000 and November 2003.  

In an August 2003 rating decision, the RO denied the 
veteran's claim, finding that the veteran had not submitted 
evidence showing that he currently has yellow jaundice.

Following the December 2004 Board remand, the RO notified the 
veteran by letter that the veteran may submit "a medical 
opinion addressing present residuals" of yellow jaundice.    

II.	Laws and Regulations

Recent regulations changed the VA's definition of "new and 
material evidence."  This change applies prospectively to all 
requests to reopen that are made on or after August 29, 2001.  
See Fed. Reg. 45,620-30 (Aug. 29, 2001) [now codified at 38 
C.F.R. § 3.156(a) (2003)].  Because the veteran filed his 
request to reopen this claim after that date (in February 
2003), this regulatory change is applicable here.

The Board observes that it must make its own determination as 
to whether any newly received evidence warrants a reopening 
of the veteran's claim.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  When determining whether the 
claim should be reopened, the credibility of the newly 
received evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  In order for evidence to be sufficient 
to reopen a previously disallowed claim, it must be both new 
and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

New evidence is now defined as existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

III.	Analysis

The veteran's claim of service connection for yellow jaundice 
was originally denied in a December 1975 rating decision.  
The veteran did not file a notice of disagreement with this 
decision and, therefore, did not later perfect an appeal to 
the Board via the filing of a VA Form 9 substantive appeal.  
Accordingly, the RO's December 1975 decision subsequently 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2004).  

The Board must now determine whether the RO correctly 
concluded in its August 2003 rating decision that no new and 
material information has been submitted to reopen the 
veteran's claim.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).
  
In support of the effort to reopen his claim, the veteran 
made statements, submitted two lay statements, and submitted 
VA medical evidence.  This is new information associated with 
the claims folder since the final rating decision of December 
1975.  Accordingly, the Board finds this evidence to be new 
evidence.  As noted, however, this does not end the inquiry, 
as the Board must still determine whether any of this new 
evidence is also material.

To that end, the Board has determined that none of the new 
information is material.  By itself, or with previous 
evidence of record, none of the new evidence relates to the 
unestablished fact necessary to substantiate the veteran's 
claim.  The new evidence does not pertain to the specific 
reason the veteran's claim was denied in August 2003 - i.e., 
it is not medical evidence showing that the veteran has a 
current yellow jaundice disorder, or residuals from such a 
disorder in service.  See 38 U.S.C.A. § 1110 (2002); 38 
C.F.R. § 3.303(a) (2004).  As a finding of service connection 
requires medical evidence of a current disorder, the new 
evidence would not sustain a service connection finding if 
this matter were reopened.  See Pond v. West, 12 Vet. App. 
341, 346 (1999).  As was the case in 1975, the evidence 
submitted by the veteran would fail to satisfy criteria 
necessary to warrant a grant of service connection for yellow 
jaundice.  Id.  In other words, the new evidence is not 
material.  As such, the Board finds that the new information 
does not raise a reasonable possibility of substantiating the 
veteran's claim.  38 C.F.R. § 3.156(a).

The medical evidence of record actually indicates that the 
veteran does not have a current yellow jaundice disorder.  
The veteran underwent a VA examination in May 2003 that did 
not find evidence of a current yellow jaundice disorder.  And 
the veteran underwent VA examination in September 2002 that 
did not find evidence of a current yellow jaundice disorder.  
In fact, laboratory work conducted pursuant to this 
examination showed that the veteran was negative for 
Hepatitis B and C.     

Before closing this decision, the Board notes that it closely 
reviewed the veteran's statements, and those submitted by his 
wife and his relative.  The Board finds these statements 
persuasive.  The Board also notes that at least some of the 
veteran's service medical records were apparently lost while 
in the possession of the government.  As a result, a 
heightened obligation applies to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).   

In light of the missing records, and the persuasiveness of 
the veteran's statements, and the lay statements, the Board 
has closely considered the benefit-of-the-doubt rule with 
regard to the issue of whether the veteran had yellow 
jaundice in service.  Under this relaxed standard, the Board 
cannot affirmatively state that the veteran did not have 
yellow jaundice while he served in the Pacific region during 
World War II.  His consistent statements, and those offered 
by his wife and relative, are plausible.  

Nevertheless, the Board still finds that new and material 
evidence has not been submitted.  The simple fact here is 
that, though persuasive on the question of whether the 
veteran had yellow jaundice in the 1940s, the new evidence 
does not show that the veteran has a current yellow jaundice 
disorder, or current residuals from such a disorder in 
service.  Absent such evidence, the new evidence cannot be 
construed as material.  
ORDER

In the absence of new and material evidence, the RO's 
December 1975 rating decision denying the veteran's claim is 
deemed final, and the appeal is denied.    


	
                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


